       Case 2:20-cv-00450-SM-KWR Document 57 Filed 01/22/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 DR. OCHEOWELLE OKEKE,                                                 CIVIL ACTION
      Plaintiff

 VERSUS                                                                NO. 20-450

 ADMINISTRATORS OF THE                                                 SECTION: “E” (4)
 TULANE EDUCATIONAL FUND
 AND DR. JEFFREY WIESE,
     Defendants



                                           ORDER

       On January 14, 2021, this Court issued Gen. Order No. 21-1 suspending all jury

trials until May 1, 2021 due to COVID-19.1

       Accordingly;

       IT IS ORDERED that the Amended Scheduling Order is hereby VACATED.2

The Court’s case manager will contact the parties to select a new trial date and set new

pretrial deadlines for those deadlines that have not yet lapsed.


       New Orleans, Louisiana, this 22nd day of January, 2021.


                       _______________________ ________
                                SUSIE MORGAN
                         UNITED STATES DISTRICT JUDGE




1 COVID-19, Gen. Order No. 21-1 (E.D. La. January 14, 2021), available at

https://www.laed.uscourts.gov/sites/default/files/pdfs/EDLA General Order 21-
1 Continuing Jury Trials.pdf.
2 R. Doc. 44.
